UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4665


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STERLYN AVERY HEWLETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:13-cr-00043-1)


Submitted:   March 31, 2014                 Decided:   April 11, 2014


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sebastian M. Joy, JOY LAW OFFICE, Catlettsburg, Kentucky, for
Appellant. R. Booth Goodwin II, United States Attorney, Sharon
M.   Frazier,   Special   Assistant   United States  Attorney,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sterlyn    Avery     Hewlett     pled   guilty,      pursuant      to   a

written plea agreement, to one count of possession of a firearm

by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2012), and was sentenced to thirty-three months’ imprisonment.

In the plea agreement, Hewlett reserved the right to challenge

the district court’s denial of his motion to suppress evidence

seized from the vehicle he was driving.                  Hewlett contends on

appeal that the district court erred in denying the motion to

suppress   on   the   ground    that    the    search    was    valid    under     a

protective sweep incident to a stop.           We affirm.

           When considering a district court’s ruling on a motion

to suppress, we review the district court’s legal conclusions de

novo and its factual findings for clear error.                 United States v.

Foster, 634 F.3d 243, 246 (4th Cir. 2011).                When a suppression

motion has been denied by the district court, we construe the

evidence in the light most favorable to the Government.                    Id.     A

factual finding is clearly erroneous if “the reviewing court on

the   entire    evidence   is    left       with   the   definite       and    firm

conviction that a mistake has been committed.”                 United States v.

Harvey, 532 F.3d 326, 336-37 (4th Cir. 2008) (internal quotation

marks omitted).       The district court’s ultimate conclusion that

the protective search is constitutional is a legal conclusion



                                        2
which we review de novo.                United States v. Griffin, 589 F.3d
148, 151-52 (4th Cir. 2009).

           With these standards in mind, and having reviewed the

transcript      of    the    suppression        hearing,    the    district    court’s

order, and the parties’ briefs, we conclude Hewlett’s motion to

suppress   was       properly      denied   for    the     reasons   stated    by   the

district   court.           See    United   States   v.     Hewlett,   No.    3:13-cr-

00043-1 (S.D. W.Va. May 3, 2013).

           Accordingly, we affirm the district court’s judgment.

We   dispense    with       oral    argument     because     the   facts   and   legal

contentions     are    adequately       presented     in    the    materials     before

this court and argument would not aid the decisional process.


                                                                              AFFIRMED




                                            3